Citation Nr: 1030229	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  02-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether there was clear and unmistakable error (CUE) in a 
November 1960 Board of Veterans' Appeals (Board) decision which 
determined that severance of service connection for 
psychoneurosis was proper.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant & Interpreter


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1943 to July 1943.  This matter is before the Board on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  A Memorandum Decision by the Court dated in 
January 2010 vacated the Board's November 2007 denial ruling on 
the appellant's motion that there was CUE in a November 1960 
Board decision that had upheld the propriety of a severance of 
service connection for psychoneurosis, and remanded the matter 
for further proceedings consistent with the instructions in the 
Court's Memorandum Decision.  As the Veteran's Law Judge (VLJ) 
who issued the Board's November 2007 ruling on the Veteran's CUE 
motion is no longer with the Board, this matter has been 
reassigned to the undersigned.  

[The matter of service connection for a variously diagnosed 
psychiatric disorder based on de novo review of a reopened claim 
was the subject of a separate remand by the Board in September 
2009.  That matter remains pending at the RO.] 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

The appeal is REMANDED to the Houston, Texas RO.  VA will 
notify the appellant if any action on his part is 
required.  


REMAND

In August 2004, a Travel Board hearing in this matter was held 
before the VLJ who issued the November 2007 ruling on the 
Veteran's motion.  That VLJ has retired.  In April 2010, the 
Board sought clarification from the Veteran as to whether or not 
he desired a hearing before another VLJ (who would render a 
determination in the case).  In April 2010, the Veteran's 
attorney, by facsimile, indicated that the Veteran did not wish 
to appear at a hearing; however, in June 2010 correspondence, the 
Veteran's attorney indicated that the earlier April 2010 
communication declining a hearing was erroneous.  Specifically, 
the Veteran's attorney clarified that while the appellant did not 
want a personal hearing, he desired a videoconference hearing.  
It was requested that he be scheduled for a videoconference 
hearing, and also that he be afforded an interpreter as he is not 
comfortable presenting his case in English.  Accordingly, the 
case must be remanded for the scheduling of such hearing.  See 
38 C.F.R. §§ 20.700, 20.703, 20.704.   

The Board notes that the January 2010 Memorandum Decision by the 
Court included specific instructions.   Given that the Veteran 
and his attorney will be presenting further argument at the 
videoconference hearing, it would be premature for the Board to 
address those instructions at the present time.  They will be 
addressed after the upcoming videoconference hearing (by the VLJ 
who conducts that hearing).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO should schedule the Veteran for a 
video-conference hearing on the motion in the 
matter of whether there was CUE in a November 
1960 Board decision that upheld the propriety 
of the severance of service connection for 
psychoneurosis (in accordance with his 
request; i.e., specifically honoring his 
request for a Spanish interpreter).  This 
matter should then be processed in accordance 
with established appellate procedure.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This matter must be afforded expeditious treatment.  The law 
requires that all matters that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

